                             Case 5:17-cv-04260-LHK Document 43 Filed 10/29/18 Page 1 of 5



                       1   Michael M. Maddigan (SBN 163450)
                           Poopak Nourafchan (SBN 193379)
                       2   Vassi Iliadis (SBN 296382)
                           HOGAN LOVELLS US LLP
                       3   1999 Avenue of the Stars, Suite 1400
                           Los Angeles, California 90067
                       4   Tel: (310) 785-4600
                       5   Fax: (310) 785-4601
                           michael.maddigan@hoganlovells.com
                       6   poopak.nourafchan@hoganlovells.com
                           vassi.iliadis@hoganlovells.com
                       7
                           Attorneys for Defendants Blue Cross of
                       8   California d/b/a Anthem Blue Cross and
                           Anthem Blue Cross Life and Health Insurance
                       9   Company
                   10

                   11                          UNITED STATES DISTRICT COURT
                   12                        NORTHERN DISTRICT OF CALIFORNIA
                   13                                  SAN JOSE DIVISION
                   14
                           COUNTY OF MONTEREY dba                 Case No. 5:17-cv-04260-LHK
                   15      NATIVIDAD MEDICAL CENTER,
                                                                  The Honorable Lucy H. Koh
                   16
                                         Plaintiff,               DEFENDANTS’ REQUEST
                   17                                             FOR JUDICIAL NOTICE IN
                                v.                                SUPPORT OF REPLY IN
                   18                                             SUPPORT OF MOTION TO
                           BLUE CROSS OF CALIFORNIA dba           DISMISS
                   19      ANTHEM BLUE CROSS, ANTHEM
                           BLUE CROSS LIFE AND HEALTH             Date: January 24, 2019
                   20      INSURANCE COMPANY, and DOES            Time: 1:30 p.m.
                           1 – 50, inclusive,                     Room: 8, 4th Floor
                   21

                   22                    Defendants.              Complaint Filed: July 27, 2017
                                                                  Trial Date: None Set
                   23

                   24

                   25

                   26

                   27
                   28
H OGAN L OVEL LS US
       LLP
  ATTO RNEY S AT LAW                                                             REQUEST FOR JUDICIAL NOTICE
                                                                                    CASE NO. 5:17-CV-04260-LHK
                             Case 5:17-cv-04260-LHK Document 43 Filed 10/29/18 Page 2 of 5



                       1         Pursuant to Federal Rule of Evidence 201, Defendants Blue Cross of
                       2   California dba Anthem Blue Cross and Anthem Blue Cross Life and Health
                       3   Insurance Company (“Anthem”) respectfully request the Court take judicial notice
                       4   of the following:
                       5

                       6         1.     A true and correct copy of excerpts of the Administrative Services
                       7                Agreement for Jointly Administered Arrangements entered into
                       8                between Western Growers Assurance Trust, Western Growers, and
                       9                Anthem Blue Cross Life and Health Insurance Company, dated
                   10                   effective January 1, 2017, attached as Exhibit A.
                   11
                                 2.     A true and correct copy of excerpts of the Administrative Services
                   12
                                        Agreement for Jointly Administered Arrangements entered into
                   13
                                        between Western Growers Assurance Trust-Milagrow, Western
                   14
                                        Growers, and Anthem Blue Cross Life and Health Insurance
                   15
                                        Company, dated effective January 1, 2013, attached as Exhibit B.
                   16

                   17            3.     A true and correct copy of excerpts of the Administrative Services
                   18                   Agreement for Jointly Administered Arrangements entered into
                   19                   between Robert F. Kennedy Medical Plan and Anthem Blue Cross Life
                   20                   and Health Insurance Company, dated effective September 1, 2012,
                   21                   attached as Exhibit C.
                   22
                                 4.     A true and correct copy of excerpts of the Administrative Services
                   23
                                        Agreement for Jointly Administered Arrangements entered into
                   24
                                        between Laborers Health And Welfare Trust and Anthem Blue Cross
                   25
                                        Life and Health Insurance Company dba Anthem Blue Cross and Blue
                   26
                                        Shield, dated May 1, 2013, attached as Exhibit D.
                   27
                   28
H OGAN L OVEL LS US
       LLP                                                         -2-
  ATTO RNEY S AT LAW
                                                                                      REQUEST FOR JUDICIAL NOTICE
                                                                                         CASE NO. 5:17-CV-04260-LHK
                             Case 5:17-cv-04260-LHK Document 43 Filed 10/29/18 Page 3 of 5



                       1         5.     A true and correct copy of excerpts of the Administrative Services
                       2                Agreement for Jointly Administered Arrangements entered into
                       3                between Operating Engineers Health and Welfare Fund and Anthem
                       4                Blue Cross Life and Health Insurance Company, dated November 1,
                       5                2013, attached as Exhibit E.
                       6
                                 6.     A true and correct copy of excerpts of the Administrative Services
                       7
                                        Agreement for Jointly Administered Arrangements entered into
                       8
                                        between Operating Engineers Local 3 Health & Welfare Fund, Zenith
                       9
                                        American Solutions, Inc. (“TPA”), and Anthem Blue Cross Life and
                   10
                                        Health Insurance Company, dated November 29, 2016, attached as
                   11
                                        Exhibit F.
                   12

                   13

                   14

                   15                                          AUTHORITY
                   16            A.     Applicable Standard
                   17            Judicial notice of a fact is proper where the fact is not subject to reasonable
                   18      dispute because it is: (1) generally known within the territorial jurisdiction of the
                   19      trial court or (2) “can be accurately and readily determined from sources whose
                   20      accuracy cannot reasonably be questioned.” Federal Rule of Evidence (“Rule”)
                   21      201(b)(2). Courts are required to take judicial notice of facts if requested by a party
                   22      and supplied with the necessary information under Rule 201(c)(2).
                   23
                                 B.     Agreements Between Anthem Blue Cross Life and Health
                   24                   Insurance Company and Various ERISA Plans Referenced In
                   25                   Complaint

                   26            In ruling on a motion to dismiss, the Court may take judicial notice of
                   27      matters referenced in the complaint. Gerritsen v. Warner Bros. Entertainment, 112
                   28      F. Supp. 3d 1101 (C.D. Cal. 2015). If the documents are not physically attached to
H OGAN L OVEL LS US                                                  -3-
       LLP
  ATTO RNEY S AT LAW                                                                     REQUEST FOR JUDICIAL NOTICE
                                                                                            CASE NO. 5:17-CV-04260-LHK
                             Case 5:17-cv-04260-LHK Document 43 Filed 10/29/18 Page 4 of 5



                       1   the Complaint, they may be considered if their authenticity is not contested and the
                       2   plaintiff’s Complaint necessarily relies on them. Lee v. City of Los Angeles, 250
                       3   F.3d 668, 688 (9th Cir. 2001), overruled on other grounds by Galbraith v. Cnty. of
                       4   Santa Clara, 307 F.3d 1119 (9th Cir. 2002).
                       5         Additionally, judicial notice of the text of a document referenced in a
                       6   Complaint is proper under the doctrine of incorporation by reference. See, e.g.,
                       7   Glenbrook Capital Ltd. P’ship v. Kuo, 525 F. Supp. 2d 1130, 1137 (N.D. Cal.
                       8   2007) (taking judicial notice of documents incorporated by reference in plaintiff’s
                       9   Complaint); see also Baxter v. Intelius, Inc., SACV09-1031 AG MLGX, 2010 WL
                   10      3791487 (C.D. Cal. Sept. 16, 2010) (holding that the court may consider certain
                   11      documents in a motion to dismiss that are central to the plaintiff’s claims and are
                   12      referred to by the plaintiff in the pleadings); Knievel v. ESPN, 393 F.3d 1068, 1076
                   13      (9th Cir. 2005) (judicial notice is appropriate where the plaintiff’s claim depends
                   14      on the contents of a document, stating: “We have extended the ‘incorporation by
                   15      reference’ doctrine to situations in which the plaintiff’s claim depends on the
                   16      contents of a document, the defendant attaches the document to its motion to
                   17      dismiss, and the parties do not dispute the authenticity of the document, even
                   18      though the plaintiff does not explicitly allege the contents of that document in the
                   19      complaint.”).
                   20            Here, Plaintiff Natividad Medical Center’s (“Natividad”) complaint
                   21      specifically references Anthem’s alleged agreement to serve as “plan administrator,
                   22      or as the co-administrator, for various ERISA plans,” including (1) Laborers Health
                   23      and Welfare Trust Fund, (2) Operating Engineers Health and Welfare Trust Fund,
                   24      (3) Western Growers Assurance Trust, and (4) Robert F. Kennedy United Farm
                   25      Workers (Complaint, ¶¶ 7-8). Anthem’s Request for Judicial Notice asks the Court
                   26      to take judicial notice of the Administrative Services Agreement for Jointly
                   27      Administered Arrangements between these four self-funded plans and Anthem Blue
                   28
H OGAN L OVEL LS US                                                 -4-
       LLP
  ATTO RNEY S AT LAW                                                                    REQUEST FOR JUDICIAL NOTICE
                                                                                           CASE NO. 5:17-CV-04260-LHK
                             Case 5:17-cv-04260-LHK Document 43 Filed 10/29/18 Page 5 of 5



                       1   Cross Life and Health Insurance Company. True and correct copies of those
                       2   agreements are attached to this Request for Judicial Notice as Exhibits A through F.
                       3         These agreements are not only the subject of allegations in Natividad’s
                       4   complaint, but they are also directly relevant to Natividad’s claims and the
                       5   arguments Anthem has made in favor of dismissing those claims. Indeed, this
                       6   Court may consider these agreements in support of Anthem’s Rule 12(b)(6) motion
                       7   to dismiss because the agreements are implicitly referenced in Natividad’s
                       8   complaint and the documents are “central” to Natividad’s claim. See Venture
                       9   Assoc. Corp. v. Zenith Data Sys. Corp., 987 F.2d 429, 431 (9th Cir.1993).
                   10

                   11                                        CONCLUSION
                   12            For all of the foregoing reasons, Anthem respectfully requests that the Court
                   13      grant its Request for Judicial Notice as to Exhibits A through D.
                   14

                   15      Dated: October 29, 2018                     HOGAN LOVELLS US LLP
                   16

                   17
                                                                       By: /s/ Michael M. Maddigan
                   18
                                                                       Michael M. Maddigan (SBN 163450)
                   19                                                  Poopak Nourafchan (SBN 193379)
                                                                       Vassi Iliadis (SBN 296382)
                   20                                                  HOGAN LOVELLS US LLP
                   21
                                                                       1999 Avenue of the Stars, Suite 1400
                                                                       Los Angeles, California 90067
                   22                                                  Tel: (310) 785-4600
                                                                       Fax: (310) 785-4601
                   23                                                  michael.maddigan@hoganlovells.com
                                                                       poopak.nourfachan@hoganlovells.com
                   24                                                  vassi.iliadis@hoganlovells.com
                   25                                                  Attorneys for Defendants Blue Cross of
                                                                       California d/b/a Anthem Blue Cross and
                   26                                                  Anthem Blue Cross Life and Health
                   27
                                                                       Insurance Company

                   28
H OGAN L OVEL LS US                                                -5-
       LLP
  ATTO RNEY S AT LAW                                                                   REQUEST FOR JUDICIAL NOTICE
                                                                                          CASE NO. 5:17-CV-04260-LHK
